DISMISSED and Opinion Filed February 13, 2019




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01404-CV

      APPALACHIAN BASIN MINERALS, LP, BRIGHAM MINERALS, LLC,
    CARROLLTON MINERAL, PARTNERS III, LP, CARROLLTON MINERAL
   PARTNERS III-B, LP, CIC MINERALS, LP, HDBC INVESTMENTS, LIMITED,
     MCCROW ENERGY PARTNERS II, LLC, PENNMARC RESOURCES, LP,
 PENNMARC RESOURCES II, LP, AND WILDES MINERAL INTERESTS, LLC, AND
                   SHEPHERD ROYALTY, LLC, Appellants
                                   V.
   BRENCO OIL, INC., ELLICOTT, INC., MICHAEL D. SCHREINER, MICHAEL
                             RAVEN, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-06199

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is the parties’ Joint Motion to Dismiss All Claims and Parties With

Prejudice. We grant the motion. Pursuant to the parties’ agreement, we vacate the trial court’s

judgment without regard to the merits, dismiss this proceeding with prejudice, dismiss the

underlying proceeding with prejudice, and order that each party bear its own costs and expenses.

TEX. R. APP. P. 42.1(a)(2).


                                                 /Robert D. Burns, III/
181404F.P05                                      ROBERT D. BURNS, III
                                                 CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 APPALACHIAN BASIN MINERALS, LP,                   On Appeal from the 193rd Judicial District
 BRIGHAM MINERALS, LLC,                            Court, Dallas County, Texas
 CARROLLTON MINERAL, PARTNERS                      Trial Court Cause No. DC-17-06199.
 III, LP, CARROLLTON MINERAL                       Opinion delivered by Chief Justice Burns.
 PARTNERS III-B, LP, CIC MINERALS,                 Justices Whitehill and Nowell participating.
 LP, HDBC INVESTMENTS, LIMITED,
 MCCROW ENERGY PARTNERS II,
 LLC, PENNMARC RESOURCES, LP,
 PENNMARC RESOURCES II, LP, AND
 WILDES MINERAL INTERESTS, LLC,
 AND SHEPHERD ROYALTY, LLC,
 Appellants

 No. 05-18-01404-CV        V.

 BRENCO OIL, INC., ELLICOTT, INC.,
 MICHAEL D. SCHREINER, MICHAEL
 RAVEN, Appellees

       In accordance with this Court’s opinion of this date, we GRANT the parties’ Joint Motion

to Dismiss All Claims and Parties With Prejudice, VACATE the trial court’s judgment without

regard to the merits, DISMISS this proceeding with prejudice, and DISMISS the underlying

proceeding with prejudice. It is ORDERED that each party bear its own costs and expenses.


Judgment entered February 13, 2019.




                                             –2–